Citation Nr: 0800980	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-36 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to July 1945.  
He died in February 2003, and the appellant is the veteran's 
widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for the 
cause of the veteran's death.  

In August 2006, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  Additional information 
addressing the hearing transcript is discussed below.

In January 2008, the undersigned Veterans Law Judge granted 
the appellant's motion to advance the case on the Board's 
docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As previously stated, the appellant testified at a travel 
board hearing before the undersigned Veterans Law Judge in 
August 2006.  In a statement received in December 2007, the 
appellant asserted that because the hearing transcript did 
not present an accurate representation of the testimony 
elicited during the hearing, a new hearing is warranted in 
order to be "fairly represented in this procedure."  After 
a review of the appellant's request and hearing transcript, 
the undersigned finds that good cause has been demonstrated 
and the motion for a new hearing is hereby granted pursuant 
to 38 C.F.R. § 20.717(a) (2007).  Therefore, this matter is 
being remanded to schedule the appellant for a new travel 
board hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704, 20.717 (2007).

The case is REMANDED for the following action:

Schedule the appellant for a travel board 
hearing at the RO in Phoenix, Arizona.  
The appellant and her representative, if 
any, should be notified of the date and 
time of the hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

